Citation Nr: 1041149	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  98-04 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
accident (CVA), to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

3.  Entitlement to service connection for CVA, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
November 1969.  

The matters regarding entitlement to service connection for CVA 
and hypertension, to include as secondary to PTSD, come before 
the Board of Veterans' Appeals (Board) from a May 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan.  The Board finds, based on a 
review of the evidence, that the issues are properly styled as 
two issues, rather than the previously combined one issue.  These 
matters were previously before the Board in December 2000 and 
again in December 2006 and were remanded for further development.  
They have now returned to the Board for further appellate 
consideration.

In March 2006, the RO denied the Veteran's claim for entitlement 
to service connection for CVA as secondary to diabetes mellitus.  

The Board notes that the Veteran was scheduled for a Travel Board 
hearing in November 1999, to which he failed to report.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the case 
based on the evidence of record.  See 38 C.F.R. § 20.704 (9d), 
(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, in March 2006, the RO denied the Veteran's claim 
for entitlement to service connection for CVA as secondary to 
diabetes mellitus.  In an October 2006 Informal Hearing 
Presentation (IHP) on the May 1999 rating decision issue of 
entitlement to service connection for CVA and hypertension, to 
include as secondary to PTSD, the Veteran's accredited 
representative stated, "if, and only if, the Board denies the 
claim currently on appeal, the veteran hereby disagrees with the 
rating decision of March 2006 and requests a statement of the 
case based upon the record as a whole."  The Board acknowledges 
that the IHP, as addressed to the Board, cannot be construed as 
an NOD because an NOD must received by the RO within one year of 
an RO decision. (See 38 C.F.R. § 20.300); however, in December 
2006, within one year of the March 2006 rating decision, the 
Board remanded the claim, to include the claims folder with the 
IHP, to the RO.  Thus, the statement was received by the RO 
within one year of the rating decision, and may be construed as a 
timely NOD.  38 C.F.R. § 20.302.  The record does not indicate 
that an SOC has been issued.  In a case in which a Veteran 
expressed disagreement in writing with a decision by an agency of 
original jurisdiction, and the agency of original jurisdiction 
failed to issue an SOC, the Board should remand the matter for 
appropriate action. See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Veteran also must be given an opportunity to perfect 
an appeal to the Board concerning this issue by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement). See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303. 

In its December 2006 remand, the Board directed that VA attempt 
to obtain the Veteran's medical treatment records from 
Butterworth Hospital from November 1997 to December 1997.  (The 
Board notes that in February 2003, the Veteran's representative 
had submitted authorization for any such records, but that the 
claims file did not indicate that VA had attempted to obtain such 
records.)  In May 2009, the Veteran again submitted a completed 
VA Form 21-4142 for the records.  Once again, the claims file 
does not indicate that VA has attempted to obtain such records.  
The Veteran's May 2009 VA Form 21-4142 has now expired.  The VA 
examination records indicate that Butterworth Hospital records 
from the Veteran's November 1997 cardiac catheterization may be a 
determinative factor in the issue.  (See August 2005 memorandum 
by Dr. C.D., and September 2002 memorandum by Dr. P.G).

The Board is obligated by law to ensure that the AOJ complies 
with its directives. The United States Court of Appeals for 
Veterans Claims has stated that compliance by the Board or the 
AOJ is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. See Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, a remand to obtain the 
medical records is warranted.

In addition, the Board finds that an adequate VA opinion must be 
obtained.  

A December 2001 VA examination report reflects the examiner's 
opinion that it is not likely that he Veteran's cardiovascular 
disability resulted from, or was aggravated by, the Veteran's 
PTSD.  The examiner stated that "it appears that his stroke 
syndrome was related to his hypertension, and appears to have 
occurred during his post-cardiac catheterization recovery."

An April 2002 VA opinion reflects that the Veteran's hypertension 
pre-dated his PTSD and the opinion of the VA examiner that it was 
unclear whether the Veteran's PTSD led to his CVA.  The examiner 
stated that based on the Veteran's CVA shortly after a 1997 
cardiac catheterization, the Veteran could have had a microemboli 
as a result of catheterization, leading to his CVA.

A September 2002 VA examination report stated that "it is 
certainly plausible" that the Veteran's stroke is related to his 
PTSD; however, the examiner noted that he had no records from 
Butterworth Hospital in 1997 and his conclusion must be taken in 
light of the limited information available.  

A February 2006 VA examination report reflects the following 
opinions of the examiner:  1) that the Veteran's hypertension is 
not likely related to his service connected diabetes, 2) that the 
Veteran's CVA is as likely as not related to his hypertension; 
and 3) that the Veteran's CVA is at least as likely as not 
aggravated by the Veteran's diabetes.  

In December 2006, the Board remanded the claims to obtain the 
Butterworth Hospital records and a VA examination.

A June 2008 VA examination/opinion is by a nurse practitioner.  
She states that she cannot resolve the issue without mere 
speculation because she is not an expert on the stressors of PTSD 
and the sequelae.  In addition, she notes the Veteran's other 
risk factors, a lack of baseline studies, and that the Veteran 
needs an examination by a mental health provider.  

A November 2008 VA examination opinion states that it "appears 
from clinical experience is [sic] at least as likely as not that 
symptoms of chest pain are related to posttraumatic stress 
disorder symptoms and on the other hand could be related to his 
medical problems."  The examiner also opined that the Veteran's 
medical problems and PTSD are both factors in his chest pain.  
The examiner did not discuss whether the Veteran's hypertension 
and CVA are causally related to this PTSD, the issues on appeal.  
In December 2008, the same examiner provided another opinion in 
which it was noted that the examiner was not aware of the 
Veteran's family history of medical conditions.  (In this regard, 
the record reflects that the Veteran reported that his mother 
died of a heart attack, and that he had a sister with 
hypertension.)  The examiner opined ". . . in my professional 
opinion it appears to be at least as likely as not that the 
symptoms of [PTSD] he is having related to his Military Service 
and his hypertension and cerebrovascular disease also could be at 
least as likely as not related to his combat experiences 
(50/50%)."  The Board finds such a statement to be too 
speculative in nature to be probative. See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish a 
causal relationship).  In addition, the examiner did not provide 
supporting rationale.  Furthermore, the examiner stated that the 
Veteran may benefit from a "more close medical exam" "to 
monitor his cardiac function and any episodes of chest pain, it 
[sic] that's related to his panic attacks or PTSD symptoms or if 
the myocardial infarction or angina are related to his medical 
conditions and if he has any ongoing atherosclerosis.  So all of 
those factors need to be medically cleared."  The Board notes 
that the evidence of record relates to a cerebrovascular 
accident, and not a myocardial infarction.
 
A March 2009 VA examination opinion states that the Veteran does 
not have a diagnosable heart condition; therefore, there is no 
relation to PTSD.

Based on the foregoing, the Board finds that a VA clinical 
opinion is warranted on the issue of whether the Veteran's CVA 
and/or hypertension are related to his PTSD.  The clinician 
should discuss whether the Veteran's CVA and/or hypertension are 
related to his military service.  In addition, the clinician 
should also opine as to whether the Veteran's CVA is related to 
his diabetes.

The claims file indicates that a supplemental statement of the 
case (SSOC) was provided to the Veteran in, or prior to, May 
2009.  No copy of the SSOC is contained in the claims file.  As 
the Board is remanding the claims for further development and 
readjudication, the Board finds that a copy of the SSOC should be 
included in the claims file for purposes of completeness. 
 
Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for Butterworth Hospital for 
November and December 1997.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records, not already associated with the claims 
file.  

2.  Thereafter, make arrangements with a 
neurologist, if possible, or an appropriate 
VA clinician of relevant expertise, to 
provide a supplemental medical opinion in 
this case.  The clinician should review the 
claims file, to include this remand, and 
should note such in the opinion.  The 
clinician should provide an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that: (1) the Veteran's 
hypertension is casually related to, or 
chronically aggravated by, the Veteran's 
PTSD; (2) the Veteran's 1997 cerebrovascular 
accident was causally related to the 
Veteran's PTSD; (3) the Veteran's 1997 
cerebrovascular accident was causally related 
to the Veteran's hypertension; and (4) the 
Veteran's cerebrovascular accident was 
causally related to, or chronically 
aggravated by, the Veteran's diabetes.  

The clinician is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  

The clinician is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and against 
a conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  If the examiner 
is unable to render an opinion without resort 
to speculation, he or she should so state and 
explain why.

3.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought is not granted, 
issue a supplemental statement of the case and 
afford the appellant and his representative an 
appropriate opportunity to respond.  The case 
should be returned to the Board, as warranted.  
If possible, a copy of the April or May 2009 
SSOC should be included in the file.

4.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, if one 
has not yet been issued, on the issue of 
entitlement to service connection for CVA, 
to include as secondary to diabetes, so 
that the Veteran may have the opportunity 
to complete an appeal on that issue (if he 
so desires) by filing a timely substantive 
appeal.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board. If a timely appeal 
is filed, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


